 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2004 
 
AN ACT 
To designate the facility of the United States Postal Service located at 4282 Beach Street in Akron, Michigan, as the Akron Veterans Memorial Post Office. 
 
 
1.Akron Veterans Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 4282 Beach Street in Akron, Michigan, shall be known and designated as the Akron Veterans Memorial Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Akron Veterans Memorial Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
